DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, the applicant argues that the currently presented claim is directed to selectively transmit either a second preamble or a negative acknowledgement while currently cited prior art, Kunt, discloses transmitting an MsgA that includes both a preamble and a negative acknowledgement.  However, the currently presented claim language does not require the selective transmission.  The claim simply recites “determining, based on the failure and a time alignment timer of the cell, an uplink signal for transmission via the cell, wherein the uplink signal is one of a second preamble and a negative acknowledgement”.  The claim only requires that the uplink signal to be transmitted that is one of a second preamble and a negative acknowledgement without excluding a signal that includes both a second preamble and a negative acknowledgement.  The claim also does not include any requirement on being selective with the transmission based on the time alignment timer as being argued by the applicant.  Lastly, Kunt does recite in paragraph [0042] that “ In case of failure in decoding MsgB, UE 110 may transmit a HARQ-NACK feedback in UL to request retransmission. However, since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)”, thereby suggesting that HARQ-NACK may be transmitted without using MsgA if TA has not expired.  Based on the reasoning as shown above, the applicant’s arguments are not persuasive and the previously presented grounds of rejections are maintained.

Claim Objections
Claim 2 is objected to because of the following informalities:  apparent typographical error.  Claim 2 is currently marked as (Original) and not amended.  However, claim 2 now recites “The method of claim 0”, which is different from the original claim 2 that recites “The method of claim 1”, and claim 0 is also non-existent.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2021/0329703) in views of Kunt (US 20200107371) and Wu (US 20220015154).
Yang discloses the following features.
	Regarding claim 1, a method comprising: transmitting, by a wireless device, a first preamble via a first cell (see MsgA transmission by UE in Fig. 13, wherein the MsgA includes a RA preamble, via the cell of the receiving base station); receiving a downlink grant for a random access response (see “a PDCCH that schedules MsgB” recited in paragraph [0142] and see “DL grant information” recited in paragraph [0147], wherein the MsgB in a 2-step random access procedure is known to include the random access response); determining a failure to receive the random access response; and transmitting the uplink signal (see “Upon failing to successfully receive MsgB and/or failing to perform contention resolution, the UE may retransmit MsgA” recited in paragraph [0112]).
Regarding claim 6, wherein transmitting the first preamble comprises transmitting a first message comprising the first preamble and a first transport block (see Fig. 13 and paragraph [0112], wherein the first message MsgA includes a RA preamble and PDSCH/PUSCH part).
Regarding claim 7, wherein the first transport block comprises a C-RNTI of the wireless device (see “PUSCH transmission is transmitted using a resource related to the RAP transmission, and includes a C-RNTI” recited in the abstract).
Regarding claim 8, wherein receiving the downlink grant comprises receiving, based on the C-RNTI (see “C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH may be transmitted through MsgB” recited in paragraph [0143], a downlink control information comprising the downlink grant (see “a PDCCH that schedules MsgB will be referred to as a MsgB PDCCH” recited in paragraph [0142], wherein the scheduling information of the downlink MsgB transmission is considered as the downlink grant and the PDCCH is considered to include downlink control information).
Regarding claim 9, wherein the determining based on the failure is based on failing to decode the random access response (see “failing to successfully receive MsgB” recited in paragraph [0112], since MsgB is not successfully received, the MsgB must also fail to be decoded; Kunt explicitly discloses this feature as shown below).
Regarding claim 10, wherein the uplink signal comprising the second preamble is based on a two-step random access procedure (see two-step random access procedure as shown in Fig. 13).
Regarding claim 11, a wireless device (see UE in Fig. 13) comprising: one or more processors; and memory storing instructions, that, when executed by the one or more processors (see device shown in Fig. 17 including memory 130 and processor 120), cause the wireless device to: transmit a first preamble via a first cell (see MsgA transmission by UE in Fig. 13, wherein the MsgA includes a RA preamble, via the cell of the receiving base station); receive a downlink grant for a random access response (see “a PDCCH that schedules MsgB” recited in paragraph [0142] and see “DL grant information” recited in paragraph [0147], wherein the MsgB in a 2-step random access procedure is known to include the random access response); determine a failure to receive the random access response; and transmit the uplink signal (see “Upon failing to successfully receive MsgB and/or failing to perform contention resolution, the UE may retransmit MsgA” recited in paragraph [0112]).
Regarding claim 16, wherein to transmit the first preamble comprises transmitting a first message comprising the first preamble and a first transport block (see Fig. 13 and paragraph [0112], wherein the first message MsgA includes a RA preamble and PDSCH/PUSCH part).
Regarding claim 17, wherein the first transport block comprises a C-RNTI of the wireless device (see “PUSCH transmission is transmitted using a resource related to the RAP transmission, and includes a C-RNTI” recited in the abstract).
Regarding claim 18, wherein receiving the downlink grant comprises receiving, based on the C-RNTI (see “C-RNTI information to be used by the UE (and/or UE-specific search space (USS) configuration information for monitoring a C-RNTI-based UE-specific PDCCH may be transmitted through MsgB” recited in paragraph [0143], a downlink control information comprising the downlink grant (see “a PDCCH that schedules MsgB will be referred to as a MsgB PDCCH” recited in paragraph [0142], wherein the scheduling information of the downlink MsgB transmission is considered as the downlink grant and the PDCCH is considered to include downlink control information).
Regarding claim 19, wherein the determining based on the failure is based on failing to decode the random access response (see “failing to successfully receive MsgB” recited in paragraph [0112], since MsgB is not successfully received, the MsgB must also fail to be decoded; Kunt explicitly discloses this feature as shown below).
Regarding claim 20, a system (see system shown in Fig. 13) comprising; a base station (see BS in Fig. 13) comprising: one or more first processors and first memory storing first instructions that, when executed by one or more first processors (see device shown in Fig. 17 including memory 130 and processor 120), cause the bae station to: receive a first preamble via a cell (see step S1302 in Fig. 13); and transmit a downlink grant for a random access response (see step S1306 in Fig. 13 and see “a PDCCH that schedules MsgB” recited in paragraph [0142] and see “DL grant information” recited in paragraph [0147], wherein the MsgB in a 2-step random access procedure is known to include the random access response); and a wireless device (see UE in Fig. 13) comprising: one or more second processors; and second memory storing second instructions that, when executed by the one or more processors(see device shown in Fig. 17 including memory 130 and processor 120), cause the wireless device to: transmit a first preamble via a first cell (see MsgA transmission by UE in Fig. 13, wherein the MsgA includes a RA preamble, via the cell of the receiving base station); receive a downlink grant for a random access response (see “a PDCCH that schedules MsgB” recited in paragraph [0142] and see “DL grant information” recited in paragraph [0147], wherein the MsgB in a 2-step random access procedure is known to include the random access response); determine a failure to receive the random access response; and transmit the uplink signal (see “Upon failing to successfully receive MsgB and/or failing to perform contention resolution, the UE may retransmit MsgA” recited in paragraph [0112]).
Yang does not explicitly disclose the following features: regarding claims 1, 11 and 20, determining, based on the failure and a time alignment timer of the cell, an uplink signal for transmission via the cell, wherein the uplink signal is one of a second preamble and a negative acknowledgement; regarding claims 2 and 12, wherein the up-link signal comprises the second preamble in response to the time alignment timer, associated with the cell, not being running; regarding claims 3 and 13, determining a timing advance value is invalid in response to the time alignment timer not being running, and wherein the uplink signal comprises the second preamble is based on determining that the timing advance value is invalid; regarding claims 4 and 14, wherein the uplink signal comprises the negative acknowledgement in response to the time alignment timer being running; regarding claims 5 and 15, determining a timing advance value is valid in response to the time alignment timer being running, and wherein the uplink signal comprising the negative acknowledgement is based on determining that the timing advance value is valid; regarding claims 9 and 19, wherein the determining based on the failure is based on failing to decode the random access response
Kunt discloses the following features.
	Regarding claims 1, 11 and 20, determining, based on the failure and a time alignment timer of the cell, an uplink signal for transmission via the cell, wherein the uplink signal is one of a second preamble and a negative acknowledgement (see “In case of failure in decoding MsgB, UE 110 may transmit a HARQ-NACK feedback in UL to request retransmission. However, since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)” recited in paragraph [0042], wherein it would have been obvious that the expiration of the TA be associated with a timer).
	Regarding claims 2 and 12, wherein the up-link signal comprises the second preamble in response to the time alignment timer, associated with the cell, not being running (see “since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)” recited in paragraph [0042], wherein it would be obvious that the expired timer stops running, and another MsgA is transmitted as the TA timer expires).
Regarding claims 3 and 13, determining a timing advance value is invalid in response to the time alignment timer not being running, and wherein the uplink signal comprises the second preamble is based on determining that the timing advance value is invalid (see “since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)” recited in paragraph [0042], wherein it would be obvious that the expired timer stops running and that the TA value has expired, and another MsgA is transmitted as the TA expires).
Regarding claims 4 and 14, wherein the uplink signal comprises the negative acknowledgement in response to the time alignment timer being running (see “In case of failure in decoding MsgB, UE 110 may transmit a HARQ-NACK feedback in UL to request retransmission. However, since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)” recited in paragraph [0042], which shows that when TA has not expired, a HARQ-NACK is transmitted; and since the TA has not expired, based on the teaching of Wu as applied in the rejection of claim 1, the TA timer is still running and the TA is still valid).
	Regarding claims 5 and 15, determining a timing advance value is valid in response to the time alignment timer being running, and wherein the uplink signal comprising the negative acknowledgement is based on determining that the timing advance value is valid (see  “In case of failure in decoding MsgB, UE 110 may transmit a HARQ-NACK feedback in UL to request retransmission. However, since TA has expired, PUCCH has been released. Accordingly, the HARQ-NACK feedback may be transmitted using MsgA (e.g. in a special format)” recited in paragraph [0042], which shows that when TA has not expired, a HARQ-NACK is transmitted; and since the TA has not expired, based on the teaching of Wu as applied in the rejection of claim 1, the TA timer is still running and the TA is still valid).
Regarding claims 9 and 19, wherein the determining based on the failure is based on failing to decode the random access response (see Failure block in Fig. 9, which includes that the UE cannot decode MsgB).
Wu discloses the following features.
Regarding claims 1, 11 and 20, a time alignment timer (Kunt discloses a TA expiration, but does not explicitly disclose the use of a timer; Wu shows that a timer is used for determining the expiration of a TA and whether the TA is valid in paragraph [0132], which recites, “UE can determine whether the TA is valid based on a TA timer. If the TA timer does not expire, the TA of the UE is valid. If the TA timer expires, the TA of the UE is invalid”).
	Regarding claims 3 and 13, determining a timing advance value is invalid in response to the time alignment timer not being running (see “UE can determine whether the TA is valid based on a TA timer. If the TA timer does not expire, the TA of the UE is valid. If the TA timer expires, the TA of the UE is invalid” recited in paragraph [0132]).
	Regarding claims 5 and 15, determining a timing advance value is valid in response to the time alignment timer being running (see “UE can determine whether the TA is valid based on a TA timer. If the TA timer does not expire, the TA of the UE is valid. If the TA timer expires, the TA of the UE is invalid” recited in paragraph [0132]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Yang using features, as taught by Kunt and Wu, in order to provide HARQ-NACK feedback using valid timing advance (see paragraph [0042] of Kunt and paragraph [0132] of Wu).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473